Appeal by defendant from an interlocutory judgment of divorce rendered against her after trial before Official Referee Lawrence. The evidence sustains the findings and no prejudicial error was committed upon the trial. It satisfactorily appears that plaintiff’s amendment of the complaint and bill of particulars, as to the year the offense found was committed, was allowed. Although the trial record shows this to have been irregularly accomplished it is manifest it worked no *1085prejudicial surprise to defendant. Judgment unanimously affirmed, without costs. Present — Foster, P. J., Brewster, Deyo, Santry and Bergan, JJ.